        Case 4:19-cv-00523-RH-MJF Document 1 Filed 10/22/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF FLORIDA

                                         CASE NO:
DAWN GADDIS,

               Plaintiff,

       v.

THE BEACH PIT RESTAURANT, INC., a
Florida for-profit corporation, MICHAEL CANNON,
individually, and JOHNNY CADRIEL, individually,

                Defendants.
                                                   /

                                COMPLAINT FOR DAMAGES

       Plaintiff, DAWN GADDIS (“GADDIS”), by and through her undersigned attorney, files

this, her Complaint for Damages against Defendants, THE BEACH PIT RESTAURANT, INC. a

Florida for-profit corporation, (hereinafter, “BEACH PIT”), MICHAEL CANNON, individually

(hereinafter, “CANNON”), and JOHNNY CADRIEL, individually, (hereinafter, “CADRIEL”),

and states as follows:

                                    INTRODUCTION

      1. This is an action to recover unpaid minimum wages and overtime compensation under

the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq. (hereinafter “FLSA”); and,

unpaid minimum wages under the Florida Minimum Wage Amendment, Article X, §24 of the

Florida Constitution.



                                    JURISDICTION

      2. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and 28

U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, BEACH PIT
           Case 4:19-cv-00523-RH-MJF Document 1 Filed 10/22/19 Page 2 of 9



was an enterprise engaged in interstate commerce. At all times pertinent to this Complaint, the

corporate Defendant regularly owned and operated a business engaged in commerce or in the

production of goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r)

and 203(s).

      3.    Upon information and belief, during the relevant time period, BEACH PIT had an

annual gross volume of sales made or business done of not less than $500,000.00.

      4.    The Defendants, BEACH PIT, CANNON and CADRIEL, are subject to the

jurisdiction of this Court because they engage in substantial and not isolated activity within the

Northern District of Florida.

      5.    The Defendants are also subject to the jurisdiction of this Court because they operate,

conduct, engage in, and/or carry on business in the Northern District of Florida.

                                               VENUE

      6.    The venue of this Court over this controversy is based upon the following:


                a.      The unlawful employment practices alleged below occurred and/or were

                        committed in Franklin County, Florida, in the Northern District of

                        Florida;

                b.      Defendants were and continue to be a Florida corporation and individuals

                        doing business within this judicial district.

                                              PARTIES

      7.    At all times material hereto, Plaintiff, GADDIS, was and continues to be a resident of

St. George Island, Franklin County, Florida, and was an “employee” of the Defendants within the

meaning of the FLSA.

      8.    At all times material hereto, Defendants were the employers of Plaintiff, GADDIS.
            Case 4:19-cv-00523-RH-MJF Document 1 Filed 10/22/19 Page 3 of 9



       9.    At all, times material hereto, Defendants were and continue to be “employer[s]” within

the meaning of the FLSA.

       10. At all times material hereto, BEACH PIT failed to pay Plaintiff, GADDIS her lawfully

earned wages in conformance with the FLSA.

       11. At all times material hereto, Defendants, BEACH PIT was and continues to be an

“enterprise engaged in commerce” within the meaning of the FLSA.

       12. At all times material hereto, the work performed by Plaintiff, GADDIS, was directly

essential to the business performed by the Defendants.

       13. Plaintiff, GADDIS, has fulfilled all conditions precedent to the institution of this action

and/or such conditions have been waived.

                                     STATMENT OF FACTS

       14. On or about March 1, 2015, Plaintiff, GADDIS was hired as a server (waitress) at the

Defendants’ restaurant. Her employment ended on about July 25, 2019.

       15. During Plaintiff, GADDIS’ employment, BEACH BIT availed itself to an FLSA “tip

credit” and paid GADDIS below both the Florida and federal minimum wage.

       16. During the Plaintiff’s employment, BEACH PIT did not allow the Plaintiff to retain all

her tips.

       17. Moreover, for tips left by customers on take-out orders, BEACH PIT and/or the other

Co-Defendants, retained Plaintiff’s tips (and the tips of other employees) for itself/themselves.

       18. Upon information and belief, BEACH PIT and or the other Defendants charged the

Plaintiff credit card processing fees at a rate that was higher than what was actually paid to their

bank and/or credit card merchant account provider.
          Case 4:19-cv-00523-RH-MJF Document 1 Filed 10/22/19 Page 4 of 9



        19. BEACH PIT failed to comply with the requirements for taking a “tip credit” under the

FLSA.

        20. Tips from customers that were put into a “tip jar” within the BEACH PIT restaurant,

were retained by BEACH PIT and/or its owners.

        21. During Plaintiff’s employment, she was required to pay for her company uniform,

which consisted of a “logo-style” shirt, bearing the name “Beach Pit.”

        22. During Plaintiff, GADDIS’ employment, the Plaintiff sometimes worked over forty

(40) hours per week.

        23. Defendants operated their restaurant with a policy of not paying the full FLSA

minimum wage or the proper overtime rate of time and one-half for hours worked in excess of the

maximum hours provided by the FLSA, to the Plaintiff.

        24. Defendants, MICHAEL CANNON and JOHNNY CADRIEL were supervisors and/or

manager/owners who were involved in the day-to-day operations of BEACH PIT and/or were

directly responsible for the supervision of Plaintiff. Therefore, they are personally liable for the

FLSA violations.

        25. Defendants, MICHAEL CANNON and JOHNNY CADRIEL were directly involved in

decisions affecting employee compensation and/or hours worked by Plaintiff, GADDIS.

        26. Plaintiff has retained Bober & Bober, P.A. to represent her in this litigation and has

agreed to pay the firm a reasonable fee for its services.

                                     STATEMENT OF CLAIM:

                                               COUNT I

                    VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

        27. Plaintiff realleges Paragraphs 1 through 26 as if fully stated herein.
         Case 4:19-cv-00523-RH-MJF Document 1 Filed 10/22/19 Page 5 of 9



       28. Since Plaintiff’s date of hire with BEACH PIT, in addition to Plaintiff, GADDIS’

sometimes worked hour in excess of forty (40) per week for which she was not compensated at

the correct statutory rate of time and one-half.

       29. BEACH PIT utilized an incorrect mathematical rate for paying the Plaintiff for her

hours in excess of forty-hours per week.

       30. Plaintiff, GADDIS, was entitled to be paid at the rate of time and one-half for her

hours worked in excess of the maximum hours provided for in the FLSA.

       31. BEACH PIT failed to pay Plaintiff overtime compensation in the lawful amount for

hours worked by GADDIS in excess of the maximum hours provided for in the FLSA.

       32. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA

as evidenced by its failure to compensate Plaintiff, GADDIS, at the statutory rate of time and one-

half for the hours worked in excess of forty (40) hours per week when it knew or should have

known such was due.

       33. Defendants failed to properly disclose or apprise Plaintiff, GADDIS, of her rights

under the FLSA.

       34. As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff, GADDIS, is entitled to liquidated damages pursuant to the FLSA.

       35. Due to the intentional, willful and unlawful acts of Defendants, Plaintiff, GADDIS, has

suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an

equal amount as liquidated damages.

       36. Plaintiff is entitled to an award of her reasonable attorney’s fees and costs pursuant to

29 U.S.C. § 216(b).
           Case 4:19-cv-00523-RH-MJF Document 1 Filed 10/22/19 Page 6 of 9



          WHEREFORE, Plaintiff, GADDIS, respectfully requests that judgment be entered in her

 favor against the Defendants:

          a.    Declaring that Defendants violated the maximum hour provisions of 29 U.S.C. §

                207;

          b.    Awarding Plaintiff overtime compensation;

          c.    Awarding Plaintiff liquidated damages;

          d.    Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                litigation pursuant to 29 U.S.C. § 216(b);

          e.    Awarding Plaintiff post-judgment interest; and

          f.    Ordering any other and further relief this Court deems to be just and proper.

                                            COUNT Il

               VIOLATION OF 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

      37. Plaintiff realleges Paragraphs 1 through 26 of this Complaint as if fully set forth

herein.

      38. Plaintiff, GADDIS’ employment with Defendants was to consist of a normal

workweek for which she was to be compensated at or above the FLSA minimum wage.

      39. 29 U.S.C. § 206 and requires that any non-exempt employee covered by the FLSA be

paid their minimum wages.

      40. The FLSA, 29 U.S.C. § 203(m), allows an employer to pay less than the required

minimum wage, by taking a “tip credit” in order to satisfy its minimum wage obligation.

    41. BEACH PIT unlawfully availed itself to an FLSA “tip credit.”

    42. One or more of the Defendants retained Plaintiff’s tips for itself/themselves.
            Case 4:19-cv-00523-RH-MJF Document 1 Filed 10/22/19 Page 7 of 9



      43. The Defendants failed to properly inform the Plaintiff of BEACH PIT’s intention to

take a FLSA tip credit.

        44. Defendants’ failure to comply with the conditions for utilizing the “tip credit”

 invalidates the Defendants’ ability to claim a “tip-credit” for Plaintiff, GADDIS.

        45. Defendants failed to pay the Plaintiff the applicable minimum wage for all hours

 worked.

        46. Defendants willfully refused to properly compensate Plaintiff, GADDIS for minimum

 wages in violation of the FLSA.

        47. Defendants knew and/or showed a reckless disregard for the provisions of the FLSA

 concerning the payment of minimum wages to the Plaintiff, GADDIS.

        48. As a direct and proximate result of Defendants’ willful disregard of the FLSA, Plaintiff

 is entitled to liquidated damages pursuant to the FLSA.

           WHEREFORE, Plaintiff respectfully requests:

           a.     judgment in her favor for all unpaid minimum wages due or payable;

           b.     recoupment of all tips improperly withheld/retained by the Defendants;

           c.     liquidated damages;

           d.     attorney’s fees and costs pursuant to the FLSA;

           e.     post-judgment interest; and

           f.     all other and further relief this Court deems to be just and proper.

                                                COUNT III

         VIOLATION OF ARTICLE X, § 24, FLORIDA CONSTITUTION (FLORIDA
                        MINIMUM WAGE AMENDMENT)

        49. Plaintiff, GADDIS, realleges Paragraphs 1 through 26 as if fully stated herein.
           Case 4:19-cv-00523-RH-MJF Document 1 Filed 10/22/19 Page 8 of 9



      50. Pursuant to Article X, Section 24 of the Florida Constitution, Plaintiff, GADDIS was

entitled to be compensated at no less than the state mandated minimum wage for all hours

worked.

      51. During Plaintiff, GADDIS’ employment, Defendants paid her less than the statutory

minimum wage for her work hours.

      52. The Defendants acted willfully.

          WHEREFORE, Plaintiff, GADDIS, respectfully requests that judgment be entered in her

 favor against the Defendants:

          a.      Declaring that Defendants violated Article X of the Florida Constitution, insofar

                  as failing to pay Plaintiff at or above the Florida minimum wage;

          b.      Awarding Plaintiff all back wages due and owing;

          c.      Awarding Plaintiff her tips that were unlawfully kept/retained by the Defendants;

          d.      Awarding Plaintiff liquidated damages;

          e.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                  litigation pursuant to Article X, Sec. 24, Fla. Const.;

          f.      Awarding Plaintiff post-judgment interest;

          g.      Finding that Defendants willfully violated Article X Fla. Const., and ordering

                  Defendants to pay a $1,000.00 fine to the State of Florida for each such willful

                  violation; and,

          h.      Awarding such other and further relief this Court deems to be just and proper.

                                            JURY DEMAND

          Plaintiff demands trial by jury on all issues so triable as of right by jury.

 DATED: October 21, 2019.
Case 4:19-cv-00523-RH-MJF Document 1 Filed 10/22/19 Page 9 of 9



                            Respectfully submitted,

                            BOBER & BOBER, P.A.
                            Attorneys for Plaintiff
                            2699 Stirling Road, Suite A-304
                            Hollywood, FL 33312
                            Phone: (954) 922-2298
                            Fax: (954) 922-5455
                            peter@boberlaw.com
                            samara@boberlaw.com

                            By: s/. Peter J. Bober, Esq.
                                    FBN: 0122955
